 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TIMOTHY H. DELGADO
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-0045-MCE
12                                Plaintiff,            STIPULATION AND ORDER TO CONTINUE
                                                        STATUS CONFERENCE
13                          v.
                                                        Date:     September 12, 2019
14   KENNETH BRYANT,                                    Time:     10:00 a.m.
                                                        Judge:    Hon. Morrison C. England, Jr.
15                                Defendant.
16

17          Plaintiff United States of America, through its respective counsel, and defendant Kenneth Bryant,
18 through his counsel of record, stipulate that the status conference currently set for September 12, 2019,

19 be continued by one week, to September 19, 2019, at 9:00 a.m.

20          In March 2018, Mr. Bryant was arraigned on the 18-count Indictment in this case. (ECF Nos. 3,
21 8.) In September 2018, he pleaded guilty to Counts 1 and 18. (ECF Nos. 27, 30.) In January 2019, the

22 Court granted Mr. Bryant’s unopposed motion to withdraw his guilty pleas based on the need for further

23 investigation and discovery concerning one of the agents involved in the underlying case investigation.

24 (ECF No. 35.) Since that time, the parties have met and reviewed two reports that memorialized an

25 interview with the former-agent, and the parties have been engaged in ongoing discussions about the

26 potential impact on this case. Defense counsel requires additional time to review discovery with the
27 defendant, and time to continue with further investigation.

28 / / /

      STIPULATION AND ORDER TO CONTINUE STATUS           1
30    CONFERENCE
 1          Based on the foregoing, the parties stipulate that the status conference now set for September 12,

 2 2019, be continued by one week, to September 19, 2019, at 10:00 a.m. The parties further agree that

 3 time under the Speedy Trial Act should be excluded from the date the parties stipulated, up to and

 4 including August 15, 2019, under 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare],

 5 and General Order 479 [Local Code T4], based on continuity of counsel and defense preparation.

 6          The parties agree that the failure to grant a continuance in this case would deny defense counsel

 7 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

 8 The parties also agree that the ends of justice served by the Court granting the requested continuance

 9 outweigh the best interests of the public and the defendant in a speedy trial.
10                                                       Respectfully submitted,

11

12 Dated: September 10, 2019                             _/s/ Timothy H. Delgado____________
                                                         TIMOTHY H. DELGADO
13                                                       Assistant United States Attorney
                                                         Attorney for Plaintiff United States
14

15
     Dated: September 10, 2019                           _/s/ THD for Hannah R. Labaree____
16                                                       HANNAH R. LABAREE
                                                         Assistant Federal Defender
17                                                       Attorney for Defendant Kenneth Bryant
18

19

20
21

22

23

24

25

26
27

28

      STIPULATION AND ORDER TO CONTINUE STATUS           2
30    CONFERENCE
 1                                                     ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause appearing

 3 therefore, adopts the parties’ stipulation in its entirety as its order. The Court specifically finds that the

 4 failure to grant a continuance in this case would deny counsel reasonable time necessary for effective

 5 preparation, taking into account the exercise of due diligence. The Court also finds that the ends of

 6 justice served by granting the requested continuance outweigh the best interests of the public and the

 7 defendant in a speedy trial.

 8          Time from the date the parties stipulated, up to and including September 19, 2019, shall be

 9 excluded from computation of time within which the trial in this case must begin under the Speedy Trial
10 Act, 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and General Order 479 [Local

11 Code T4]. It is further ordered that the September 12, 2019 status conference be continued until

12 September 19, 2019, at 9:00 a.m.

13          IT IS SO ORDERED.

14 Dated: September 13, 2019

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION AND ORDER TO CONTINUE STATUS             3
30    CONFERENCE
